 In the MatterofHARRY I. CLARK, D/B/A ALL STEEL WELDEDTRUCKCOMPANY,EMPLOYERandINTERNATIONAL ASSOCIATION OFMACHINISTS, PETITIONERCase No. 18-R-1640.-Decided January 14, 1947Mr. Edward S. Foltz, Jr.,of Rockford, Ill., for the Employer.Messrs. James Ash,eandLeonard Mattson,of St. Paul, Minn., andMr. John Grogan,of Dubuque, Iowa, for the Petitioner.Miss Irene R. Shriber,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onAugust 31, 1946, conducted a prehearing election among the employ-ees in the alleged appropriate unit to determine whether or not theydesired to be represented by the Petitioner for the purposes of collec-tive bargaining.At the close of the election, a Tally of Ballots was furnishd theparties.The Tally shows that of approximately 25 eligible voters,23 cast ballots, of which 12 were for the Petitioner and 10 against.One ballot was challenged.Thereafter, a hearing was held at Dyersville, Iowa, on September20, 1946, before Clarence A. Meter, hearing officer.The hearing offi-cer'srulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :-FINDINGS OF FACTI.THE BUSINESSOF TIIE EMPLOYERHarry I. Clark, doing business as All Steel Welded Truck Company,operates a plant at Dyersville, Iowa, where he is engaged in the manu-facture and assembly of industrial trucks, farm wagons, and trailers.During the first 8 months of 1946, the Employer purchased more than$50,000 worth of raw material for the Dyersville plant, of which more7 2 N L R B, No. 187973124 2-47-vol 72-7 80DECISIONSOF NATIONALLABOR RELATIONS BOARDthan 60 percent was obtained from points outside the State of Iowa.During thesame period,the Employer's salesfrom the Dyersvilleplant exceeded $50,000, of which approximately 40 percentwas soldto out-of-State purchasers.The Employeradmits,and we find, thathe is engaged in commercewithin the meaning of the National Labor Relations Act.H. TFIEORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III. THE QUESTION CONCERNINGREr1:ES1:_A"'I'ATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer in the allegedappropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. TILE APPROPRIATE UNITThe parties agreed at the hearing that the appropriate unit shouldbe composed of all production and maintenance employees in theEmployer's Dyersville plant, excluding office and clerical employees,foremen and other supervisory employees.The parties were in dis-pute, however, as to the supervisory status of Solomon Thoen] andAlfred Ovel.Thoeni is in charge of shipping and receiving and acts as generalforeman when the general foreman is absent. Ovel is in charge of thestock room.Each of them has a number of subordinates with respectto whom each has the power effectively to recommend hiring and dis-charge.We find that Thoeni and Ovel are supervisory employeeswithin the meaning of our customary definition.Accordingly, weshall exclude them from the unit.We find that all production and maintenance employees of theEmployer at his Dyersville plant, excluding office and clerical em-ployees, foremen,1 and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-t ute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.This, includes Solomon Thoeni and Alfred Ovel ALL STEEL WELDED TRUCK COMPANYV.THE DETERMINATIONOF REPRESENTATIVES81On September 5, 1946, the Employer filed objections to the conductof the election.The objections are summarized as follows:(1)That the pay roll used in the election did not contain a completelist of eligible voters because it did not include employees who hadbeen temporarily laid off.(2)That notice of the election was not received until August 30,1946, the day before the election, with the result that the Employerwas unable to notify employees who had been temporarily laid off ofthe election.(3)That the Employer did not have the opportunity to appointan observer at the election and that the individual who acted as theEmployer's observer at the election, acted without authority.(4)That the Petitioner improperly challenged one of the voters.(5)That at least five votes were cast by supervisory employees, allof whom would have been challenged had the Employer appointedan observer.At the hearing, the Employer contended in addition that Harry I.Clark, the sole proprietor of the All Steel Welded Truck Company,did not receive notice of the election.As to the first objection, the record shows that on August 21, 1946,a Field Examiner for the Board, and two representatives of the Peti-tioner conferred with Production Manager Tull, the highest rankingsupervisor in the Dyersville plant, regarding the petition herein anddetails of the election to be conducted.During the conference, theField Examiner advised Tull that any employees who had been tem-porarily laid off by the Employer would be eligible to vote in theelection.On August 28, 1946, the Field Examiner informed Tull bytelephone that the election would be held on August 31, 1946, and theeligibility of voters would be determined on the basis of the pay rollof August 17, 1946.On August 30, 1946, after the Employer receivedofficial notice of the election, Tull directed a clerical employee toprepare a pay-roll list as of August 17.This list was delivered bythe Employer's observer to the Board agent conducting the election.The list did not contain the names of any employees who had been laidoff before August 17, and none of them attempted to vote.At thehearing, the Employer contended that there were 14 such employees,the majority of whom had been laid off in April and a few in August1946.Inasmuch as the pay-roll list was prepared under the directionof Tull after he had been advised that temporarily laid-off employeeswould be eligible to vote, we perceive no reason for setting aside theresults of the election because the manes of laid-off employees werenot oil the list. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover, we are not convinced that the afore-mentioned 14 em-ployees were eligible to vote in the election because the evidence indi-cates that their lay-off was not temporary.Thus,since the lay-offsthei e has been a progressive slackening of work at the plant due tomaterial shortages.Twelve productionand maintenanceworkerswere laid off after the election and at the time of the hearing it wasexpected that a further reduction of force would be necessary.Mr.Clark himself testified that he did not know when he would obtainthe needed materials to return to full production.Not only has pro-duction at the plant diminished, but there appears to be no policyconcerning the reemployment of laid-off employees.While Produc-tion Manager Tull testified that the laid-off employees were "kept inmind" as "available for hire," new employees were engaged after theApril lay-offs, although the laid-off employees were apparently avail-able.Under these circumstances, we find that the employees who hadkeen laid off before the election were not temporarily laid off withinthe Board's usual meaning of the terra 2 and therefore were not eligibleto vote.3As to the second objection, in addition to the official notice, theEmployer was advised as early as August 21, 1946, that an electionwould be conducted among its employees. Indeed, Clark himselftestified that he learned of the election about a week before it tookplace.Furthermore, on August 28, a Field Examiner for the Boardinformed Tull by telephone that the election would be held on August31, 1946.Following thisannouncement,news of the election wasrumored throughout the plant.The adequacy of the election noticeis evident not only from the foregoing but from the fact that, of the25 employees listed as eligible on the August 17 pay roll, 23 appearedat the polls.Accordingly, we find the Employer's contention that he.was not afforded sufficient notice of the election to be without merit.As to the claim that no opportunity was afforded the Employer tonotify the 14 laid-off employees of the election, it is immaterial to theissues here involved, in view of our finding that these employees werenot eligible voters.As to the third objection, the record shows that on August 30, 1946,when the Employer received official notice of the election from theacting Regional Director of the Board, he also received a form desig-nating an observer and instructions for observers.The accompany-ing letter advised the Employer to fill out the form designating theobserver and to deliver it to the Board agent conducting the election.2Metter of AmericanSheet and Metal Works,69 N L R B 467,Matter ofCrosley Cor-poiation.66 N L R ii 349,Matterof Fogel RefrtgciatorCompare), 61 N L R B 692For this season,we deem it unnecessary to comment on the significance of the petitionintroduced at the heaiing by an empioNee and signed by lard-oft empiovees protesting theinadequacy of the election notice ALL STEEL WELDED TRUCK COMPANY83Production Manager Tull directed a clerk in his office to name oneNeuhaus 4 as observer.That night, Supervisor Thoeni gave both theform and the pay-roll list of August 17, 1946, to Neuhaus and requestedhim to act as the Employer's observer at the election.Accordingly,at the time of the election, Neuhaus appeared at the polling place, de-livered both documents to the Board agent and acted as the Employer'sobserver at the election.He checked the voters as they came in tovote against the pay-roll list, and, at the conclusion of the election,signed the "Certification on Conduct of Election" and the "Tally ofBallots" on behalf of the Employer.On the basis of the foregoingevidence, which is uncontradicted in the record, we find that Neuhauswas duly authorized by the Employer to act, and, in fact, did act asthe Employer's observer at the election.As to the fourth objection, inasmuch as the challenged ballot cannotaffect the results of the election, we find it unnecessary to make anydetermination with respect to this objection.As to the fifth objection, the five employees involved are SolomonThoeni, Alfred Ovel, Henry Althaus, August Gudenhauf and EarlMarch.At the hearing, the Employer completely reversed his posi-tion with regard to the eligibility of these five-employees and contendedthat all five were entitled to vote.The record shows that Althaus,Gudenhauf and March were on the pay-roll list used in the electionand furthermore, that Gudenhauf and March did vote in the election.Althaus did not appear at the polls and neither did Thoeni nor Ovel.As to Thoeni and Ovel, in view of our finding excluding them fromthe appropriate unit, we find that they were ineligible to vote.'_Nor do we consider meritorious Clark's contention that because hedid not personally receive notice of the election, the results thereofshould be nullified.The election notice was sent to the Employer'saddress and was brought to the attention of Production Manager Tull,the highest ranking supervisor in the plant, and the individual whohad represented the Employer in all negotiations with the Board'sagent.Notice to Tull was adequate notice to Clark.Moreover, Clarktestified that he was aware of the imminence of the election about aweek before the day of the election.,,4Neuhaus, a policeman and night watchman regularly employed by the city of Dyers-ville, performs watchman duties for the Employer for which he receives $5 00 a week. Hisname appears on the election pay roll and he voted without challenge5The list was compiled after the Field Examiner for the Board discussed the eligibilityof the five supervisory employees to vote with Tull.Tull stated on this occasion thatThoeni and Ovel had the right to hire and fireAt the hearing, one employee submitted to the hearing officer a petition signed by himand 14 other employees which stated that the signatories thereto "did not realize and fullyunderstand"the issues involved in the election and "therefore would like to have the resultsof aforesaid vote declared null and void"and another election ordered.We find that theallegations contained in the afore-mentioned petition do not constitute valid objections tothe election inasmuch as the results of a free, secret-ballot election must normally be given. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon full consideration of all the evidence, we find that theEmployer's objections to the conduct of the election are without meritand they are hereby overruled.The results of the election held before the hearing show that thePetitioner has secured a majority of the valid votes cast.We shalltherefore certify it as the collective bargaining representative of theemployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS IIEREI3Y CERTIFIED that, International Association of Machinistshas been designated and selected by a majority of all production andmaintenance employees of Harry I: Clark, d/b/a All Steel WeldedTruck Company, Dyersville, Iowa, excluding office and clericalemployees, foremen and any other superivsory employees havingauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, the aforesaidorganization is the exclusive representative of all such employees withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.conclusive effect for a reasonable period if the statutory scheme for the ascertainment ofrepresentatives and for the effectuation of collective bargaining is to have any stabilizingeffect.Matter of DorsetFoods,Ltd,43 N. L. R B 390;Matter of France Foundry andMachineGo.,52 N. L it. B 1393.